Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  the ending of the last limitation has a comma. This is incorrect punctuation. There should be a period to end the last limitation..  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102A1 as being anticipated by US 20130094776 A1-Lainema et al (Hereinafter referred to as “Lain”).
Regarding claim 1, Lain discloses a video decoding method (Fig. 8) comprising:
obtaining reference sample information indicating a location of adjacent pixels of a current block to be used as reference samples of the current block, wherein the adjacent pixels that are in contact with a top boundary and a left boundary of the current block or are distant by a predetermined distance from the top boundary and the left boundary of the current block ([0129], wherein the set of reference samples may include the adjacent pixels of neighboring blocks of the current bock; Fig 6a shows where the adjacent pixels are in contact with a top boundary and a left boundary; [0149], wherein indication of reference samples used at certain locations of neighboring blocks. The limitation states and alternative. As a result, the examiner chose the former of the two choices and no weight is given to the latter limitation).
if it is determined that -adjacent pixels that are distant by the predetermined distance from with the top boundary and the left boundary of the current block are used as the reference samples of the current block using the reference sample information, determining that a planar mode is not to be an intra prediction mode of the current block; configuring an intra prediction mode candidate list including a plurality of candidate intra prediction modes, based on determining that the planar mode is not to be the intra prediction mode of the current block; obtaining, from a bitstream, an index indicating an intra prediction mode among the plurality of candidate intra prediction modes included in the intra prediction mode candidate list; determining the intra prediction mode of the current block using the index; and performing intra prediction on the current block using the intra prediction mode of the current block (The examiner notes that this limitation recites a conditional limitation, namely “if it is determined that the adjacent pixels that are distant by the predetermined distance from the top boundary and the left boundary”(emphasis added). That is the claim does not require the determining, configuring, obtaining, and performing steps if the adjacent pixels are not distant by a 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487